1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PUBLIC SERVICE COMPANY
 3 OF NEW MEXICO, a New Mexico
 4 Corporation,

 5       Plaintiff-Appellee,

 6 v.                                               NO. 28,959

 7 RANCHO VISTA DEVELOPMENT,
 8 LLC, a New Mexico Limited Liability
 9 Company,

10       Defendant-Appellant.


11 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
12 Louis P. McDonald, District Judge



13 Keleher & McLeod PA
14 Thomas A. Domme
15 Albuquerque, NM

16 Miller Stratvert PA
17 Kirk R. Allen
18 Albuquerque, NM

19 for Appellee

20 Rudolph B. Chavez
21 Albuquerque, NM

22 for Appellant
23                             MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2       In this Court’s notice of proposed summary disposition, we proposed to dismiss

 3 Rancho Vista Development’s appeal as premature. Rancho Vista Development did

 4 not file a memorandum in opposition to this Court’s proposed disposition, and the

 5 time to do so has passed. Instead, Rancho Vista Development sent a letter to this

 6 Court, informing the Court that Rancho Vista Development did not intent to pursue

 7 its appeal. Rancho Vista Development did not, however, file a voluntary dismissal

 8 agreement with this Court pursuant to Rule 12-401(B) NMRA. Therefore, we now

 9 dismiss the appeal for the reasons stated in the notice of proposed summary

10 disposition.

11       IT IS SO ORDERED.

12                                              ________________________________
13                                              CELIA FOY CASTILLO, Judge
14 WE CONCUR:



15 ________________________________
16 JAMES J. WECHSLER, Judge



17 ________________________________
18 ROBERT E. ROBLES, Judge



                                            2